Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 7 September 2022, is acknowledged.  Claims 1, 11, and 12 are amended therein.  Consequently, claims 1 – 14, 16 – 18, 37 and 38 remain available for active consideration.  
REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1 – 6, 11, and 12 pursuant to 35 U.S.C. § 103, as being obvious over Diez-Pascual, A. and A. Diez-Vicente, J. Mater. Chem. B 2: 7502 – 7514 (2014), cited on the Information Disclosure Statement (IDS) submitted 7 January 2022, cite no. C5 (NPL)  (“Diez-Pascual (2014)”), in view of US 2019/0091950 A1 to Hernandez Rueda, J., et al., claiming priority to 31 March 2016, previously cited (“Hernandez Ruena ‘950”), is hereby maintained.
The Invention As Claimed 
Applicant claims an orthopedic device comprising a composite material, the composite material comprising a polymeric matrix material, and filler material comprising a hybrid TiO2-reduced graphene oxide nanocomposite, wherein the polymeric matrix material is polyphenylsulphone, wherein the amount of filler material is from 0.05 to 80% wgt, based on total weight of the composite material, wherein the amount of TiO2 is less than 3% wgt based on total weight of the composite material, wherein the combined amount of TiO2 and reduced graphene oxide is less than 3% wgt, based on total weight of the composite material, wherein the hybrid TiO2-reduced graphene oxide nanocomposite is in a photoactivated state, and wherein the photoactivated state is achieved by irradiation of the TiO2-reduced graphene oxide nanocomposite with ultraviolet (UV) or gamma radiation.
The Teachings of the Cited Art 
Diez-Pascual (2014) discloses nanocomposites of biocompatible polyphenylsulfone (PPSU) and titanium dioxide (TiO2) nanoparticles that are prepared via ultrasonication and solution casting, wherein the nanocomposites exhibit greatly enhanced mechanical performance (storage and Young's moduli, tensile strength and toughness, glass transition, and heat distortion temperature) compared to neat PPSU, wherein the nanocomposites exhibited inhibition against both Gram-positive and Gram-negative bacteria with and without UV illumination (see Abstract), wherein, when TiO2 materials are illuminated with UV radiation, electron/hole pairs are generated, which then separate between the conductance band (CB) and the valence band (VB) of the material, such that, when the holes (h+VB) interact with an aqueous solution, highly reactive oxygen species (i.e. O2-, HO2, and HO radicals) are generated, the existence of which species seem to be one of the main reasons for the ability of TiO2 materials to inactivate bacteria and viruses (see p. 7503, 1st col., 1st para.), wherein the composite materials are used for surgical implants (see p. 7508, 2nd col., 2nd para.; see also p. 7513, 1st col., 1st para.), wherein antibacterial activity assays were performed following the ISO 22196:2007 standard, so that the PSSU/TiO2 composites were tested against two microorganisms - gram-positive Staphylococcus aureus (S. aureus, ATCC 12600), and Gram-negative Escherichia coli (E. coli, ATCC 25922) (see p. 7504, 2nd col., 5th para.), wherein S. aureus is one of the  most common causes of postoperative infection (see p. 7511, 2nd col., last para.), wherein the experimental results demonstrate that the PSSU/TiO2 biomaterials exhibit some antibacterial activity in the absence of photo-irradiation, but that, without illumination, PPSU/TiO2 nanocomposites were only fairly toxic to S. aureus (about 1.3 antibacterial activity at the highest nanoparticle loading (see p. 7512, 2nd col., 2nd para.; see also Fig. 9b), and wherein the ISO 22196:2007 standard stipulates that effective anti-bacterial activity should be higher than 2 (see p. 7512, 1st col., 1st para.).  The reference does not disclose a composite biomaterial that comprises reduced graphene oxide (r-GO), in addition to PSSU/TiO2, wherein the TiO2 is present at loadings of less than 3% wgt.  The teachings of Hernandez Ruena ‘950 remedy those deficiencies.  
Hernandez Ruena ‘950 discloses composite materials that include a polymer matrix and particles, the composite materials displaying antimicrobial activity (see Abstract), wherein the polymer matrix comprise a thermoplastic polymer, such as a polysulfone (PSU) (see ¶[0038]), wherein the particles in the composite material are carbon-based particles, such as reduced graphene oxide flakes (r-GO) (see ¶[0041]), or metal oxide particles, such as titanium dioxide (see ¶[0051]), or mixtures thereof (see ¶[0040]; see also claims 4, 5, and ¶[0052]), wherein the composite materials comprise particles at loadings from 0.001 to 50% wgt of the materials (see ¶[0066]), and wherein the particles within the composite material result in a synergistic bactericidal effect in medical devices and implants (see ¶[0096]; see also FIG. 5).  
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to  prepare antimicrobial composite materials for use in surgical implants, the materials comprising PSSU and TiO2, in accord with the teachings of Diez-Pascual (2014), and wherein the composite material further comprises reduced graphene oxide, the composite material comprising particles of TiO2 and/or r-GO at loadings from 0.001 to 50% wgt of the materials, as disclosed by Hernandez Ruena ‘950.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the data disclosed in Diez-Pascual (2014) to the effect that non-illuminated PSSU/TiO2 composites are relatively ineffective against S. aureus, one of the most common sources of post-implant infection, which antimicrobial activity one of ordinary skill in the art would recognize can be augmented by the inclusion of reduced graphene oxide, consistent with the teachings of Hernandez Ruena ‘950.  
With respect to claims 5 and 6, which claims recite limitations directed to the loadings of TiO2 (claim 5), or TiO2 and r-GO (claim 6), the Examiner notes that the cited references do not explicitly disclose composite materials wherein the loadings of either TiO2 alone, or the combination of TiO2 and r-GO are less than 3% wgt.  However, the Examiner further notes that Hernandez Ruena ‘950 discloses that the loading of particles in the composite material can be as low as 0.001% wgt (see ¶[0066]).  Given that these particles comprise TiO2, r-GO, or combinations of TiO2 and r-GO, it is the Examiner’s position that the cited disclosure reads on both claim 5 (TiO2 only) and claim 6 (TiO2 and r-GO), at loadings that encompass the claimed loadings, thus rendering them obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Furthermore, with respect to claims 11 and 12, which claims recite limitations directed to composite materials of the invention being photoactivated (claim 11), by irradiation with ultraviolet (UV) or gamma radiation (claim 12), the Examiner notes that Diez-Pascual (2014) discloses composite materials photoactivated by irradiation with UV light, thus reading on the limitations recited in the claims at issue.
Consequently, based on the discussion above, the Examiner concludes that the subject matter defined by claims 1 – 6, 11 and 12 would have been obvious within the meaning of 35 USC § 103.
The rejection of claims 7 and 8 pursuant to are rejected pursuant to 35 U.S.C. § 103, as being obvious over Diez-Pascual (2014), in view of Hernandez Ruena ‘950, in accord with the above rejection of claims 1 – 6, 11, and 12, and further in view of Safarpour, M., et al., Ind. Eng. Chem. Res. 53:  13370 – 13382 (2014), identified on the IDS filed 7 January 2022, cite no. C27 (NPL) (“Safarpour (2014)”), is hereby maintained.
The Invention As Claimed 
	The invention with respect to claim 1 is described above.  In addition, Applicants claims an orthopedic device comprising a composite material, wherein the ratio of TiO2 to reduced graphene oxide in the filler material is between 50:50 and 99:1 by weight, or 80:20 by weight.
The Teachings of the Cited Art 
	The teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950 are relied upon as set forth in the above rejection of claims 1 – 6, 11, and 12.  The references do not explicitly disclose composite materials wherein the ratio of TiO2 to r-GO in the filler material is between 50:50 and 99:1, or 80:20, by weight.  The teachings of Safarpour (2014) remedy those deficiencies.
	Safarpour (2014) discloses a membrane containing a composite of reduced graphene oxide and titanium dioxide (r-GO/TiO2) in a polymer matrix (see Abstract), wherein the introduction of TiO2 into polymeric membranes enhances the hydrophilicity and antibacterial properties of the membranes (see p. 13370, 2nd col., 2nd para.), wherein the addition of carbon nanomaterials, such as carbon nanotubes, graphene, and graphene oxide, to the composite has the potential for these types of materials to improve the properties of the composites and overcome undesirable characteristics of the membranes (see p. 13371, 1st col., 1st para.), wherein reduced graphene oxide can impart improved mechanical properties to the membranes while, at the same time, improve the hydrophilicity of the membranes, and better distribute TiO2 nanoparticles to prevent their aggregation and agglomeration in a polymer matrix (see p. 13371, 1st col., 2nd para.), wherein the r-GO/TiO2 nanocomposite is prepared by dispersing the desired amount of GO powder in an ethanol/water solvent system, adding a titania precursor to the dispersion, followed by addition of 1 mL of concentrated HNO3, with a subsequent hydrothermal treatment to yield the r-GO/TiO2 nanocomposite (see p. 13371, 2nd col., 3rd para.; see also Figure 1), and wherein the nanocomposite was present in the polymer matrix at loadings of from 0.01 to 0.1% wgt (see p. 13372, 1st col., 2nd para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to  prepare antimicrobial composite materials for use in surgical implants, the materials comprising TiO2 and r-GO in a polymer matrix of PSSU, in accord with the teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950, wherein the r-GO/TiO2 composite nanomaterial can be prepared within a range of relative loadings consistent with the desired end use of the composite-loaded polymer matrices, as taught by Safarpour (2014).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Safarpour (2014) with respect to the improvement of physicochemical properties of polymer matrices comprising the r-GO/TiO2 composites.
More specifically with respect to the quantitative nature of the limitations at issue, the Examiner notes that the reference does not disclose specific mass loadings of the r-GO and the TiO2 in the nanocomposite.  However, the reference explicitly discloses that the nanocomposites can be prepared with targeted amounts of r-GO, at least suggesting to one of ordinary skill in the art that there are no specific limits to the amounts of r-GO relative to TiO2 in the composites.  It is the Examiner’s position, therefore, that, given the broad quantitative range for the mass ratios recited in the claims, namely 1:1 to 1:100 TiO2:r-GO, that specific relative loadings of the components of the composites that read on the claimed range are the result of optimization of a result-effective variable, and can be attained through routine experimentation.  
Consequently, based on the discussion above, the Examiner concludes that the subject matter defined by claims 7 and 8 would have been obvious within the meaning of 35 USC § 103.
The rejection of claims 9 and 10 pursuant to 35 U.S.C. § 103, as being obvious over Diez-Pascual (2014), in view of Hernandez Ruena ‘950, in accord with the above rejection of claims 1 – 6, 11, and 12, and further in view of Aboudzadeh, N., et al., J. Biomed. Mater. Res. Part A 94:  137 – 145 (2010) (“Aboudzadeh (2010)”), is hereby maintained.
The Invention As Claimed 
	The invention with respect to claim 1 is described above.  In addition, Applicant claims an orthopedic device comprising a composite material, wherein the filler material further comprises hydroxyapatite, in an amount of from 1 to 70% wgt, based on total weight of the composite material.
The Teachings of the Cited Art
The teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950 are relied upon as set forth in the above rejection of claims 1 – 6, 11, and 12.  The references do not explicitly disclose composite materials in orthopedic devices, wherein the composite material further comprises hydroxyapatite, at relative loadings of from 1 to 70% wgt.  The teachings of Aboudzadeh (2010) remedy this deficiency.  
Aboudzadeh (2010) discloses biodegradable scaffolds based on poly(D,L-lactide-co-glycolide) and nanohydroxyapatite, at levels of 25, 35, and 45% wgt in the scaffolds, which scaffolds were characterized regarding porosity and pore size distribution, as well as bioactivity and biocompatibility, such that the scaffolds displayed 70 – 80% porosity, with a pore size distribution in the range of 50 – 200 µm (see Abstract), wherein porosity, pore sizes, and their distribution, as well as specific surface area, are widely recognized as important parameters in the development of scaffolds, the nature and extent of the porous structure inevitably affecting proper cell seeding, cell viability, and proliferation, and the rate of tissue ingrowth into its interstices during in vitro cell culture (see p. 138, 1st col., 2nd para.), wherein the PLGA/nano-HA composite scaffolds were fabricated using combined solvent casting/particulate leaching and phase separation processes from mixtures of PLGA and nano-HA (see p. 138, 2nd col., last para.), wherein sodium chloride crystals with particle sizes in the range of 300 to 500 µm were added as porogens to result in pore sizes within the target range of > 100 µm (see p. 139, 1st col., 1st para.), wherein the mechanical properties of the composite materials are strongly dependent on the uniform distribution of the dispersed phase in the matrix (see p. 141, 1st col., 2nd para.), wherein a controllable porosity is critical in order to direct osteoblasts to grow into the desired physical form and to support vascularization, such as that resulting from a porosity of 70 – 90% with pore sizes of at least 100 µm, both of which characteristics were attained with the composite materials (see p. 142, 1st col., 2nd para.), wherein the nanocomposites were prepared with nano-HA at loadings of 0, 25, 35, and 45% wgt (see p. 142, 1st col., 3rd para.), and wherein biocompatibility results were well supported by ALP activity tests that showed a general increase in the activity on inclusion of the HA phase in the polymeric matrix that was nano-HA concentration dependent (see p. 144, 2nd col., 2nd para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to  prepare antimicrobial composite materials for use in surgical implants, the materials comprising TiO2 and r-GO in a polymer matrix of PSSU, in accord with the teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950, wherein the r-GO/TiO2 composite nanomaterial further comprises nano-HA particles at loadings ranging from 25 to 45% wgt of the enclosing polymer matrix, as taught by Aboudzadeh (2010).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing by the express teachings of the reference to the effect that the composite material can be prepared to achieve a desired porosity distribution, and to take advantage of the osteogenic properties of hydroxyapatite, in a matrix wherein the polymer component provides improved mechanical properties compared to HA alone.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 9 and 10 would have been obvious within the meaning of 35 USC § 103.
The rejection of claims 13 and 14 pursuant to 35 U.S.C. § 103, as being obvious over Diez-Pascual (2014), in view of Hernandez Ruena ‘950, in accord with the above rejection of claims 1 – 6, 11, and 12, and further in view of Ueno, T., et al., J Biomed Mater Res:  Appl Biomater 100B: 2279 – 2287 (2012) (“Ueno (2012)”), is hereby maintained.


The Invention As Claimed 
The invention with respect to claim 1 is described above.  In addition, Applicant claims an orthopedic device comprising a composite material, wherein the TiO2 in the composite filler is activated by irradiation with gamma radiation, applied at a dose of 8 - 40 kGy, or 25 kGy. 
The Teachings of the Cited Art
The teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950 are relied upon as set forth in the above rejection of claims 1 – 6, 11, and 12.  The references do not explicitly disclose the photoactivation of TiO2 in the composite filler by irradiation with gamma radiation, applied at a dose of 8 - 40 kGy, or at a dose of 25 kGy.  The teachings of Ueno (2012) remedy those deficiencies.
	Ueno (2012) discloses that gamma ray treatment, owing to its high energy to decompose and remove organic contaminants, enhances the bioactivity and osteoconductivity of titanium, such that cell density at day 2 on gamma-treated surfaces increased by 50%, reflecting a 25% higher rate of cell proliferation, osteoblasts on gamma-treated surfaces showed 30% higher alkaline phosphatase activity at day 5 and 60% higher calcium deposition at day 20, and the strength of in vivo bone–implant integration increased by 40% at the early healing stage of week 2 for gamma-treated implants, demonstrating that gamma ray pretreatment of titanium substantially enhances its bioactivity and osteoconductivity, in association with the significant reduction in surface carbon and the recovery of hydrophilicity  (see Abstract), wherein the titanium disks were treated with 30 kGy of gamma radiation (see p. 2280, 2nd col., 3rd para.), wherein the rate of bone–titanium integration in the gamma ray–treated surface implants was twice that of the untreated surface due to increased protein adsorption, increased osteoblast attachment, induction of osteoblast spreading, increased osteoblast proliferation, and promotion of osteoblast differentiation (see p. 2284, 2nd col., 2nd para.), and wherein the expected biological effect is approximately the same for 30- and 100-kGy doses of gamma ray treatment, the dose of 30 kGy being chosen because the dose of gamma ray irradiation used for
medical devices is universally 25 – 35 kGy (see p. 2286, 2nd col., 1st para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to  prepare antimicrobial composite materials for use in surgical implants, the materials comprising TiO2 and r-GO in a polymer matrix of PSSU, in accord with the teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950, wherein the r-GO/TiO2 composite nanomaterial is irradiated with gamma radiation at doses of 25 – 35 kGy in order to activate the TiO2, as taught by Ueno (2012).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing by the express teachings of the reference to the effect that gamma irradiation of titanium resulted in an increase of 50 % in cell density at day 2 on gamma-treated surfaces, reflecting a 25% higher rate of cell proliferation, that osteoblasts on gamma-treated surfaces showed 30% higher alkaline phosphatase activity at day 5 and 60% higher calcium deposition at day 20, and that the strength of in vivo bone–implant integration increased by 40% at the early healing stage of week 2 for the gamma-treated implants.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 13 and 14 would have been obvious within the meaning of 35 USC § 103.

The rejection of claims 16 and 37 pursuant to 35 U.S.C. § 103, as being obvious over Diez-Pascual (2014), in view of Hernandez Ruena ‘950, in accord with the above rejection of claims 1 – 6, 11, and 12, and further in view of WO 2012/147114 A1 to Bonomelli, F., published 1 November 2012, identified on the IDS filed 7 January 2022, cite no. B14 (FOR) (“Bonomelli WO ‘114”), and US 2011/0313538 A1 to Oh, D. and A. Ong, published 22 December 2011 (“Oh ‘538”), is hereby maintained.
The Invention As Claimed 
The invention with respect to claim 1 is described above.  In addition, Applicant claims an orthopedic device in the form of a cranial prosthesis comprising the TiO2/r-GO composite material, wherein the prosthesis has variable porosity.
The Teachings of the Cited Art
The teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950 are relied upon as set forth in the above rejection of claims 1 – 6, 11, and 12.  The references do not explicitly disclose orthopedic devices in the form of cranial prostheses with variable porosity.  The teachings of Bonomelli WO ‘114 and Oh ‘538 remedy that deficiency.
	Bonomelli WO ‘114 discloses a prosthesis for cranioplasty made of a biocompatible material, the prosthesis designed to be implanted to replace part of the missing bone of the skull (see Abstract), wherein, like all materials implanted into the human body, a skull prosthesis must be biocompatible, and must faithfully reconstruct the original bone contours and be capable of performing a protective function (see p. 1, 2nd para.), wherein working with a compact polymer, such as PMMA, overcomes the fragility problems presented by a porous hydroxyapatite prosthesis (see p. 3, 5th para.), wherein, however, unlike an hydroxyapatite prosthesis, colonization by osteoblasts and osteoclasts does not take place, so a PMMA prosthesis does not bond with the bone of the skull (see p. 4, 4th para.), and wherein the cranial prosthesis is made of a composite material (see p. 7, 2nd para.).
	Oh ‘538 discloses biomedical scaffolds that are used for treatment of bone diseases and bone repair, the scaffolds permitting nutrient and ion flow such that bone regeneration in the area surrounding the scaffold is promoted (see Abstract), wherein the architecture of the scaffolds (pore size, porosity, interconnectivity and permeability) needed for favorable ion and transport/diffusion of nutrients and wastes is generally perceived as critical for achieving sustained cell proliferation and differentiation within the scaffolds, thereby affecting function and restoration of the regenerated tissue (see ¶0006]), wherein the scaffolds are porous scaffolds that can be applied in the treatment of diseases and prevention of infection in a subject (see ¶0008]), wherein the scaffolds are single-density or multi-density porous structures which, upon implantation into a subject, promote cellular and/or nutrient infiltration from adjacent tissues with the micropores and microchannels of the scaffolds supporting the in-growth of cells and/or the formation or remodeling of bone (see ¶0009]), wherein the porosity of the scaffolds is at least about 35 to about 95%, with a core component having an average porosity of 65 – 90%, and a cortical layer having an average porosity of 30 – 60% (see ¶0021]), wherein the scaffolds may be composed of any material, so long as the material, when formed into a scaffold, does not induce any significant toxicity or adverse reaction in the subject (see ¶0024]), wherein the scaffolds may be fabricated to conform to a shape of a bone or tissue defect, or may be modified by the surgeon at the time of implantation to be of a particular shape or size (see ¶0030]), wherein a biologically active substance is integrated into the scaffold (see ¶0044]), wherein the scaffolds may include any component known to those of ordinary skill in the art to be suitable for inclusion in a biomedical scaffold, such as titania (see ¶0072]), wherein additives that include osteoinductive materials may be added to promote bone growth into the hardened bone augmentation material (see ¶0073]), wherein the scaffolds are biodegradable, bioerodible, or resorbable (see ¶0075]), and wherein either natural or synthetic polymers can be used to form the scaffold matrix (see ¶0076]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to  prepare antimicrobial composite materials for use in surgical implants, the materials comprising TiO2 and r-GO in a polymer matrix of PSSU, in accord with the teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950, wherein the implants are cranial prostheses possessing variable porosity with single-density or multi-density porous structures that, upon implantation into a subject, promote cellular and/or nutrient infiltration from adjacent tissues with the micropores and microchannels of the scaffolds supporting the in-growth of cells and/or the formation or remodeling of bone, as taught by Oh ‘538.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Bonomelli WO ‘114 to the effect that implants comprising a compact polymer, such as PMMA, overcome fragility problems that can arise with a porous hydroxyapatite prostheses but such implants present additional issues such as, unlike an hydroxyapatite prosthesis, colonization by osteoblasts and osteoclasts does not take place, so a PMMA prosthesis does not bond with the bone of the skull, the solution being use of cranial prostheses made of a composite material, and by the teachings of Oh ‘538 to the effect that it is necessary for scaffolds to be structured so as to allow nutrient and ion flow into the scaffold so that bone regeneration in the surrounding area is promoted, wherein such structure arises from the architecture of the scaffolds (pore size, porosity, interconnectivity and permeability).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 16 and 37 would have been obvious within the meaning of 35 USC § 103.
The rejection of claims 17 and 38 pursuant to 35 U.S.C. § 103, as being obvious over Diez-Pascual (2014), in view of Hernandez Ruena ‘950, in accord with the above rejection of claims 1 – 6, 11, and 12, and further in view of US 8,343,222 to Cope, A., published 1 January 2013 (“Cope ‘222”), and US 2011/0313538 A1 to Oh, D. and A. Ong, published 22 December 2011 (“Oh ‘538”), is hereby maintained.
The Invention As Claimed 
The invention with respect to claim 1 is described above.  In addition, Applicant claims an orthopedic device in the form of an articulating implant comprising the TiO2/r-GO composite material, wherein the implant has variable porosity.
The Teachings of the Cited Art
The teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950 are relied upon as set forth in the above rejection of claims 1 – 6, 11, and 12.  The references do not explicitly disclose an orthopedic device in the form of an articulating implant comprising the TiO2/r-GO composite material, wherein the implant has variable porosity.  The teachings of Cope ‘222 and Oh ‘538, as set forth above, remedy those deficiencies.
	Cope ‘222 discloses an articulating intervertebral disc prosthesis comprising motion restraint means adapted to provide articulation restraint of bearing joints at predetermined limits of articulation similar to the natural motion restraint of a facet joint (see Abstract), wherein the posterior portion of each vertebra in the spine includes bony and ligamentous elements such as the transverse processes, the spinous process, and the articular processes, together with a synovial joint known as the facet joint, also known as the zygapophysial joint or z-joint (see Col. 1, ll. 19 – 23), wherein, when it is necessary to replace an intervertebral disc (IVD) with a prosthetic, the conventional method is to implant the prosthesis by insertion into the intervertebral disc space from the anterior of the motion segment, thereby leaving the facet joints to continue to act as motion restraint, but the highly invasive procedure of implanting the prosthesis to the spine through the abdominal cavity (or perhaps the thorax in the case of the thoracic spine) is both expensive, and clinically complex (see Col. 2, ll. 30 – 39), wherein an alternate procedure, such as laminectomy and/or a facetectomy, results in the removal of the facet joint, which leaves the motion segment with no significant natural motion restraint, in particular torsional motion restraint (see Col. 2, ll. 45 – 48), wherein the intervertebral disc prosthesis includes means for limiting the extent of articulation of a first member relative to a second member, by providing limits of motion (i.e., motion restraint) similar to that provided by a facet joint of a motion segment (see Col. 2, ll. 34 – 37), wherein the prosthesis is clearly suited for implantation to a motion segment with no facet joints, and could be inserted from the posterior aspect of the spine (see Col. 4, ll. 49 – 51), wherein the articulating intervertebral disc prosthesis includes a first member having a vertebra contacting portion that, in use, contacts a first vertebra, and a bearing surface, a second member having a vertebra contacting portion which in use contacts a second vertebra, and a bearing surface, which in use abuts the first member bearing surface to form a first bearing joint, and motion restraint means adapted to provide articulation restraint of the bearing joints at predetermined limits of articulation similar to the natural motion restraint of a facet joint (i.e., a zygapophysial joint) of the spine (see Col. 4, l. 60 – Col. 5, l. 4), and wherein the first and the second members of the prostheses are preferably formed from polyarylketone composites, but any suitable "state of the art" plastic, rubber, composite, alloy or ceramic could be used (see Col,. 15, ll. 53 – 56).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to  prepare antimicrobial composite materials for use in surgical implants, the materials comprising TiO2 and r-GO in a polymer matrix of PSSU, in accord with the teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950, wherein the implants are articulating intervertebral disc prostheses, according to the teachings of Cope ‘222, and wherein the prostheses possess variable porosity, consistent with the teachings of Oh ‘538.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950 as to the utility of the composite materials as antibacterial structures, by the teachings of Cope ‘222 to the effect that articulating intervertebral disc prostheses can be fabricated from any suitable "state of the art" plastic, rubber, composite, alloy or ceramic, and by the teachings of Oh ‘538 to the effect that it is necessary for scaffolds to be structured so as to allow nutrient and ion flow into the scaffold so that bone regeneration in the surrounding area is promoted, wherein such structure arises from the architecture of the scaffolds (pore size, porosity, interconnectivity and permeability).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 17 and 38 would have been obvious within the meaning of 35 USC § 103.
The rejection of claim 18 pursuant to 35 U.S.C. § 103, as being obvious over Diez-Pascual (2014), in view of Hernandez Ruena ‘950, in accord with the above rejection of claims 1 – 6, 11, and 12, and further in view of US 2011/0313538 A1 to Oh, D. and A. Ong, published 22 December 2011 (“Oh ‘538”), is hereby maintained.
The Invention As Claimed 
	The invention with respect to claim 1 is described above.  In addition, Applicant claims an orthopedic device comprising variable porosity.
The Teachings of the Cited Art
The teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950 are relied upon as set forth in the above rejection of claims 1 – 6, 11, and 12.  The references do not explicitly disclose an orthopedic device with variable porosity.  The teachings of Oh ‘538, as set forth above, remedy that deficiency.
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to  prepare antimicrobial composite materials for use in surgical implants, the materials comprising TiO2 and r-GO in a polymer matrix of PSSU, in accord with the teachings of Diez-Pascual (2014) and Hernandez Ruena ‘950, wherein the implants are characterized by variable porosity, in accord with the teachings of Oh ‘538.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Oh ‘538 to the effect that it is necessary for scaffolds to be structured so as to allow nutrient and ion flow into the scaffold so that bone regeneration in the surrounding area is promoted, wherein such structure arises from the architecture of the scaffolds (pore size, porosity, interconnectivity and permeability).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 18 would have been obvious within the meaning of 35 USC § 103.
NEW GROUNDS OF REJECTION  
Rejections pursuant to 35 U.S.C. § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 – 14, 16 – 18, 37 and 38 are rejected pursuant to 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant, in the latest Response filed 7 September 2022, has amended claims 1, 11, and 12 to recite limitations comprising, “a filler material comprising a hybrid TiO2-reduced graphene oxide nanocomposite.”  Applicant asserts that support for the amendments in question is provided in “the specification at page 6, line 38 to page 7, line 5.”  However, in looking to this disclosure in Applicant’s specification, the Examiner first notes that the referenced teachings are, for the most part, directed to general knowledge concerning nanocomposite materials comprising TiO2 and reduced graphene oxide, which materials “can have ‘hybrid’ material properties.”  However, the specification nowhere, actually and/or specifically, characterizes the composite materials of the invention as being “hybrid” materials, nor, perhaps more importantly, does the specification disclose a workable definition of these materials sufficient to provide a measuring stick that would enable one of skill in the art to determine what is a “hybrid” nanocomposite.

The following is a quotation of 35 U.S.C. § 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 11, and 12, and claims 2 – 10, 13, 14, 16 – 18, 37 and 38, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As noted above, Applicant has amended claims 1, 11, and 12 to recite limitations comprising, “a filler material comprising a hybrid TiO2-reduced graphene oxide nanocomposite.”  To the extent that such “hybrid” materials can be characterized as having “heterojunctions” that “promote the efficient separation of electron-hole pairs,” the Examiner points to the teachings of Diez-Pascual (2014), the primary obviousness reference, which reference teaches that the disclosed TiO2 materials, when illuminated with UV radiation, generate electron/hole pairs (see p. 7503, 1st col., 1st para.).  Thus, this characteristic of “hybrid” nanocomposites is not sufficient to enable one of ordinary skill in the art to unambiguously identify hybrid nanocomposites of TiO2 and reduced graphene oxide.  
In looking further to Applicant’s specification, the Examiner notes that, at page 3, l. 32 to p. 4, l. 2, the specification discloses the following:
Advantageously, by providing a filler material which further comprises a suitable electron-accepting or charge-scavenging material in addition to Ti02, electrons formed upon irradiation such as UV-, gamma-, or electron beam irradiation of Ti02, particles can be transferred to the electron accepting material. This charge transfer may prevent or reduce subsequent recombination of the electrons and holes produced upon irradiation. It is theorised that this reduced recombination of charge carries promotes the formation of reactive species at the surface of the material, thus improving antibacterial properties. Furthermore, it is also suggested that the reduced recombination may allow for continued formation of reactive species even in the absence of suitable illumination, making the material particularly suitable for use in applications where UV illumination, or irradiation by other suitable means (e.g. gamma irradiation, or in vivo electron beam irradiation) is not possible or readily practicable, such as in implantation of the
material.
The Examiner would first note that this teaching makes no mention of any type of “hybrid” nanomaterial structure that would need to be created, or to exist, in order to obtain the described advantages arising from a combination or mixture of TiO2 and reduced graphene oxide.  Thus, the skilled artisan would be uncertain if a given material would meet the “hybrid” limitation as recited in the claims at issue and, therefore, come within the scope of those claims.
Applicant must amend or cancel the claims in question, or otherwise provide a showing sufficient to overcome the characterization of these claims as indefinite, in violation of 35 U.S.C. § 112(b). 

Response to Applicant’s Arguments 
	The Examiner has carefully considered the arguments submitted by Applicant in the Response filed 7 September 2022, but does not find them persuasive.  The initial thrust of Applicant’s remarks is directed to the newly added term recited in amended claims 1, 11, and 12 (see above) that characterizes the TiO2-reduced graphene oxide nanocomposite of the invention being a “hybrid” nanocomposite.  Applicant also points to support for the amendment in question occurring at p. 6, l. 38 – p. 7, l. 5 of the specification, as addressed above.
	In looking at the disclosure alleged by Applicant to provide support for these limitations, the Examiner first notes that the referenced teachings are, for the most part, directed to general knowledge concerning nanocomposite materials comprising TiO2 and reduced graphene oxide, which materials “can have ‘hybrid’ material properties.”  However, the specification nowhere, actually and specifically, characterizes the composite materials of the invention as being “hybrid’ materials, nor does the specification provide a workable definition of these materials sufficient to provide a measuring stick that would enable one of skill in the art to determine whether a given material is a “hybrid” nanocomposite.  To the extent that such hybrid materials can be characterized as having “heterojunctions” that “promote the efficient separation of electron-hole pairs,” the Examiner points to the teachings of Diez-Pascual (2014), the primary obviousness reference, which teaches that the disclosed TiO2 materials, when illuminated with UV radiation, generates electron/hole pairs (see p. 7503, 1st col., 1st para.).   This characteristic of “hybrid” nanocomposites is not sufficient for one of ordinary skill in the art to unambiguously identify hybrid nanocomposites of TiO2 and reduced graphene oxide.  Consequently, it is the Examiner’s position that the “hybrid” characterization of the nanocomposite materials as recited in amended claims 1, 11, and 12 fails to distinguish the invention as claimed from the teachings of the cited references.
	To the extent that such characterization of the materials of the invention is dependent on the method of preparation of the materials, the Examiner notes that Applicant’s specification teaches that “[t]he composite materials of Example 1 and Example 2 may be made from these initial materials using any suitable method known in the state of the art” (see p. 18, ll. 3-4), and further identifies three specific prior art (2008 to 2011) processes for producing TiO2-reduced graphene oxide nanocomposites, none of which Applicant characterizes as “hybrid” nanocomposite materials.  It is the Examiner’s position that the cited prior art provides ample disclosures, along with sufficient motivation, to prepare composite materials comprising TiO2 and reduced graphene oxide, in a polyphenylsulphone matrix.  To the extent necessary, in the event that the method of preparation (UV-assisted photocatalytic reduction for at least five hours under nitrogen; see p. 19, ll. 11 – 14) results in meaningful differences in the final material, the prior art as cited in Applicant’s specification provides ample guidance to one of ordinary skill in the art on how to prepare materials that may meet Applicant’s characterization of “hybrid” nanomaterials.
	Applicant relies on the Declaration of A. Cope (“the Declaration”), to support the argument that hybrid nanocomposites are “a special class of materials,” on the apparent basis that the appropriate procedures result in “the formation of Ti-O-C bonds.”  In this regard, the Examiner notes that such argument is directed to features that are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification, if present, are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant is further cautioned that any amendment to the current claims directed to structural features of the materials of the invention to support a characterization of a “hybrid” nanocomposite, must find explicit support in the specification and/or the claims as filed in order to be in compliance with the statutory requirements of 35 U.S.C. § 112(a).
	Consequently, Applicant’s arguments are unpersuasive and claims 1 – 14, 16 – 18, 37, and 38 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619